                                          Case 4:19-cv-05806-HSG Document 31 Filed 05/05/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AL ZEINY,                                           Case No. 19-cv-05806-HSG
                                   8                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             DISMISS
                                   9              v.
                                                                                             Re: Dkt. No. 27
                                  10     UNITED STATES OF AMERICA,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant’s motion to dismiss pro se Plaintiff Al Zeiny’s

                                  14   second amended complaint against the United States of America. See Dkt. No. 27. The Court

                                  15   finds this matter appropriate for disposition without oral argument and the matter is deemed

                                  16   submitted. See Civil L.R. 7-1(b). For the reasons discussed below, the Court GRANTS the

                                  17   motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

                                  18     I.   BACKGROUND

                                  19          Plaintiff initially filed this action on September 17, 2019, against both the United States of

                                  20   America and the Central Intelligence Agency (“CIA”). Plaintiff recounted a series of events in

                                  21   which members of the CIA allegedly threatened him; interfered with his employment; and

                                  22   tampered with his medications after he complained to a congressman about CIA misconduct in

                                  23   2010. See Dkt. No. 1. On January 30, 2020, the Court dismissed Plaintiff’s complaint without

                                  24   prejudice. See Dkt. No. 23. The Court reasoned that the allegations were conclusory and

                                  25   speculative, and the complaint failed to include any facts to plausibly connect the alleged conduct

                                  26   to the CIA or the United States. See id. at 4–5. The Court gave Plaintiff the opportunity to amend

                                  27   his complaint, but cautioned that the Court would dismiss the amended complaint if Plaintiff did

                                  28   not address the deficiencies that the Court identified. Id. at 6.
                                          Case 4:19-cv-05806-HSG Document 31 Filed 05/05/20 Page 2 of 5




                                   1          Plaintiff filed an amended complaint on February 24, 2020, see Dkt. No. 24, then filed a

                                   2   second amended complaint a few days later on February 27, 2020, see Dkt. No. 26 (“SAC”).

                                   3   Plaintiff alleges that since 2010 he has been “a target of an ongoing stream of nefarious tormenting

                                   4   and harassing acts by [the CIA]” in an effort to push him out of the country. Id. at 1. Plaintiff

                                   5   acknowledges that he has alleged similar allegations in three other cases filed in this district in

                                   6   2012, 2013, and 2017: Zeiny v. United States of America, No. 12-cv-2752 EJD (N.D. Cal.)

                                   7   (“Zeiny I”); Zeiny v. United States of America, No. 5:13-cv-01220 EJD (N.D. Cal.) (“Zeiny II”);

                                   8   and Zeiny v. United States of America, No. 17-cv-07023-HRL (N.D. Cal.) (“Zeiny III”). See SAC

                                   9   at 3–5. However, Plaintiff contends that he is not relitigating these cases, but rather includes some

                                  10   overlapping facts as background information to understand Defendant’s ongoing conduct. Id.

                                  11          This alleged conduct falls into several categories: (1) tampering with Plaintiff’s

                                  12   medications, food, and drinks; (2) threatening torture; (3) sabotaging his employment prospects;
Northern District of California
 United States District Court




                                  13   (4) spying on him; (5) interfering with his relationships with friends and family; and (6) most

                                  14   recently, accusing him of smuggling nuclear secrets to Iran. Id. at 9–19, 24. As a result, Plaintiff

                                  15   alleges that his mental state has deteriorated, he suffers from paranoia, and he requires medication

                                  16   at increasingly higher doses to cope with Defendant’s conduct. See id. at 9–11, 21–24. Plaintiff

                                  17   brings a single cause of action against Defendant under the Federal Tort Claims Act for intentional

                                  18   and negligent infliction of emotional distress. Id. at 27–28.

                                  19          Defendant now moves to dismiss Plaintiff’s amended complaint for failure to state a claim

                                  20   under Federal Rule of Civil Procedure 12(b)(6). See Dkt. No. 27.

                                  21    II.   DISCUSSION
                                  22          Defendant raises two arguments. First, that Plaintiff’s claims are barred by res judicata.

                                  23   Second, that Plaintiff has failed to allege sufficient facts to support his claim for intentional and

                                  24   negligent infliction of emotional distress. The Court addresses each in turn.

                                  25          A.    Res Judicata
                                  26          Defendant first contends that Plaintiff’s claims are barred by res judicata because the SAC

                                  27   restates factual pleadings from Plaintiff’s prior lawsuits in this district, including a claim for

                                  28   emotional distress based on the CIA’s purported acts of sabotage and harassment in Zeiny III. See
                                                                                           2
                                          Case 4:19-cv-05806-HSG Document 31 Filed 05/05/20 Page 3 of 5




                                   1   Dkt. No. 27 at 2–3, 6–8.

                                   2          Res judicata, also known as claim preclusion, applies where there is “(1) an identity of

                                   3   claims; (2) a final judgment on the merits; and (3) identity or privity between parties.” Ruiz v.

                                   4   Snohomish Cty. Pub. Util. Dist. No. 1, 824 F.3d 1161, 1164 (9th Cir. 2016) (quotations omitted).

                                   5   Courts determine the first element of whether there is an identity of claims by assessing four

                                   6   factors: “(1) whether the two suits arise out of the same transactional nucleus of facts; (2) whether

                                   7   rights or interests established in the prior judgment would be destroyed or impaired by prosecution

                                   8   of the second action; (3) whether the two suits involve infringement of the same right; and

                                   9   (4) whether substantially the same evidence is presented in the two actions.” ProShipLine Inc. v.

                                  10   Aspen Infrastructures Ltd., 609 F.3d 960, 968 (9th Cir. 2010) (emphasis omitted).

                                  11          Here, Defendant contends that res judicata bars Plaintiff’s case because Zeiny III involved

                                  12   the same allegations and claim for emotional distress against Defendant, and was resolved by
Northern District of California
 United States District Court




                                  13   dismissal on March 16, 2018. See Dkt. No. 27 at 6–8; see also Zeiny III, No. 17-cv-07023-HRL,

                                  14   Dkt. Nos. 28–29. Plaintiff responds that he is not trying to recycle allegations from his prior

                                  15   cases, but rather explains that Defendant has engaged in similar and ongoing conduct. See Dkt.

                                  16   No. 29 at 3–6. To the extent Plaintiff’s action is premised on events that occurred months, or even

                                  17   years after Zeiny III, they do not “arise out of the same transactional nucleus of facts.” See

                                  18   ProShipLine, 609 F.3d at 968. Accordingly, this action is not barred by res judicata.

                                  19          B.    Failure to State a Claim
                                  20          Defendant next moves to dismiss Plaintiff’s amended complaint for failure to state a claim

                                  21   under Rule 12(b)(6). To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to

                                  22   state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                  23   (2007). A claim is facially plausible when a plaintiff pleads “factual content that allows the court

                                  24   to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

                                  25   v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the plausibility of a complaint, courts “accept

                                  26   factual allegations in the complaint as true and construe the pleadings in the light most favorable

                                  27   to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th

                                  28   Cir. 2008). Nevertheless, courts do not “accept as true allegations that are merely conclusory,
                                                                                         3
                                          Case 4:19-cv-05806-HSG Document 31 Filed 05/05/20 Page 4 of 5




                                   1   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536

                                   2   F.3d 1049, 1055 (9th Cir. 2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988

                                   3   (9th Cir. 2001)).

                                   4          Additionally, “[p]leadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e).

                                   5   “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than

                                   6   formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

                                   7   omitted). However, even a “liberal interpretation of a . . . complaint may not supply essential

                                   8   elements of the claim that were not initially pled.” See Ivey v. Bd. of Regents of Univ. of Alaska,

                                   9   673 F.2d 266, 268 (9th Cir. 1982). “[P]ro se litigants are bound by the rules of procedure,”

                                  10   Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995), which require “a short and plain statement of

                                  11   the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a).

                                  12          In the amended complaint, Plaintiff continues to recount a series of serious events
Northern District of California
 United States District Court




                                  13   allegedly perpetrated by members of the CIA. See SAC. In his opposition to the motion to

                                  14   dismiss, Plaintiff lists several categories of conduct that he claims remain ongoing. See SAC at 9–

                                  15   19, 24. However, as the Court noted in its prior order, “the complaint does not include any facts to

                                  16   plausibly connect this conduct” to Defendant. See Dkt. No. 23 at 4. Plaintiff continues to provide

                                  17   a “partial” list of seventeen individuals, including the “manager” of the CIA, who are purportedly

                                  18   CIA agents responsible for Plaintiff’s alleged injuries. See SAC at 7–8. Plaintiff does not explain

                                  19   why he believes any of these individuals are affiliated with the CIA. Nor does he explain with any

                                  20   level of specificity how he knows that they are responsible for any of the described conduct.

                                  21          Instead, Plaintiff describes his own suppositions. He says that one individual approached

                                  22   him after Plaintiff filed Zeiny I and described “messing with the CIA[]” as “touching the third

                                  23   rail.” See id. at 7–8, 11–12. Plaintiff also alleges that Defendant “made it obvious to him that he

                                  24   is being followed to prevent him from relaxing and [to] maintain his paranoia.” See id. at 7.

                                  25   Plaintiff alleges that they did so in subtle ways, such as “point[ing] to [Plaintiff] and mention[ing]

                                  26   his name” during speeches. Id. at 9. Plaintiff also states that Defendant had people speak in

                                  27   “bizarre way[s]” and perform “a stream of bizarre acts” in his presence. See id. at 18–19. Most

                                  28   recently, someone told him that he was under investigation for “smuggling nuclear information to
                                                                                          4
                                          Case 4:19-cv-05806-HSG Document 31 Filed 05/05/20 Page 5 of 5




                                   1   Iran.” See id. at 24. Plaintiff’s allegations thus do not rise above mere speculation that the CIA is

                                   2   somehow involved. Plaintiff also relies heavily on allegations that his wife infiltrated the CIA and

                                   3   thus knew that the CIA was behind this conduct. See, e.g., id. at 12, 17. However, as before, the

                                   4   affidavit from Plaintiff’s wife does not substantiate that the CIA is responsible or even indicate

                                   5   that she is affiliated with the CIA. See Dkt. No. 26-1, Ex. A. Rather, she acknowledges only that

                                   6   her husband is concerned that the CIA is involved in his troubles. Id.

                                   7          Even liberally construed and viewed in their entirety, Plaintiff’s allegations that the CIA

                                   8   caused him mental and physical distress are still conclusory and speculative, and insufficient to

                                   9   state a claim on which relief can be granted. See Iqbal, 556 U.S. at 678 (“A claim has facial

                                  10   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  11   inference that the defendant is liable for the misconduct alleged.”). “Although a pro se litigant . . .

                                  12   may be entitled to great leeway when the court construes his pleadings, those pleadings
Northern District of California
 United States District Court




                                  13   nonetheless must meet some minimum threshold in providing a defendant with notice of what it is

                                  14   that it allegedly did wrong.” Brazil v. United States Dep’t of Navy, 66 F.3d 193, 199 (9th Cir.

                                  15   1995). Plaintiff has again failed to allege the level of factual detail necessary to survive a motion

                                  16   to dismiss.

                                  17   III.   CONCLUSION
                                  18          Accordingly, the Court GRANTS the motion to dismiss under Rule 12(b)(6). Plaintiff has

                                  19   had ample opportunity to address the deficiencies that the Court identified but has been unable to

                                  20   do so. At this stage, the Court finds that even if it provided Plaintiff the opportunity to amend the

                                  21   complaint again, Plaintiff could not provide the detail necessary to state a claim. The Court,

                                  22   therefore, dismisses this action without leave to amend. The Clerk is directed to close the case.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 5/5/2020

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          5
